Case 0:20-cv-60416-AMC Document 97-26 Entered on FLSD Docket 07/09/2021 Page 1 of 5




                    EXHIBIT 26
Case 0:20-cv-60416-AMC Document 97-26 Entered on FLSD Docket 07/09/2021 Page 2 of 5




 Document title:                  HttpResponse.Redirect Method (System.Web) | Microsoft Docs

 Capture URL:                     https://docs.microsoft.com/en-us/dotnet/api/system.web.httpresponse.redirect?
                                  view=netframework-4.8

 Captured site IP:                23.39.179.42

 Page loaded at (UTC):            Thu, 08 Jul 2021 11:32:24 GMT

 Capture timestamp (UTC):         Thu, 08 Jul 2021 11:33:13 GMT

 Capture tool:                    v7.9.1

 Collection server IP:            52.7.109.102

 Browser engine:                  Chrome/77.0.3865.120

 Operating system:                Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

 PDF length:                      4

 Capture ID:                      eb9c6580-4bea-46d4-9114-f1542685d6c8

 User:                            jmlaw-jcooper




                         PDF REFERENCE #:            uCuGrQYZdsy1sTmuntgche
            Case 0:20-cv-60416-AMC Document 97-26 Entered on FLSD Docket 07/09/2021 Page 3 of 5




Document title: HttpResponse.Redirect Method (System.Web) | Microsoft Docs
Capture URL: https://docs.microsoft.com/en-us/dotnet/api/system.web.httpresponse.redirect?view=netframework-4.8
Capture timestamp (UTC): Thu, 08 Jul 2021 11:33:13 GMT                                                            Page 1 of 3
            Case 0:20-cv-60416-AMC Document 97-26 Entered on FLSD Docket 07/09/2021 Page 4 of 5




Document title: HttpResponse.Redirect Method (System.Web) | Microsoft Docs
Capture URL: https://docs.microsoft.com/en-us/dotnet/api/system.web.httpresponse.redirect?view=netframework-4.8
Capture timestamp (UTC): Thu, 08 Jul 2021 11:33:13 GMT                                                            Page 2 of 3
            Case 0:20-cv-60416-AMC Document 97-26 Entered on FLSD Docket 07/09/2021 Page 5 of 5




Document title: HttpResponse.Redirect Method (System.Web) | Microsoft Docs
Capture URL: https://docs.microsoft.com/en-us/dotnet/api/system.web.httpresponse.redirect?view=netframework-4.8
Capture timestamp (UTC): Thu, 08 Jul 2021 11:33:13 GMT                                                            Page 3 of 3
